AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is entered into and made effective as of December 29, 2008 between TANGER PROPERTIES LIMITED PARTNERSHIP, a North Carolina Limited Partnership, (the “Company”) and FRANKC. MARCHISELLO, Jr., a resident of North Carolina, (“Marchisello”). RECITALS A.Company and Marchisello entered into an employment agreement dated as of January1, 2004 (the “Existing Employment Contract”). B.The Company and Marchisello wish to modify and amend the Existing Employment Contract as provided herein. NOW THEREFORE, in consideration of the promises contained herein and other valuable consideration, the parties agree as follows: 1.Certain
